                                                                            1   Law Offices of
                                                                                MATHENY SEARS LINKERT & JAIME LLP
                                                                            2   RICHARD S. LINKERT, ESQ. (SBN 88756)
                                                                                JACK A. KLAUSCHIE JR, ESQ. (SBN 94029)
                                                                            3   3638 American River Drive
                                                                                Sacramento, California 95864
                                                                            4   Telephone:     (916) 978-3434
                                                                                Facsimile:     (916) 978-3430
                                                                            5   Email: rlinkert@mathenysears.com
                                                                                       jklauschie@mathenysears.com
                                                                            6
                                                                            7   Attorneys for Defendant, BROAN-NUTONE, LLC
                                                                            8
                                                                                                                  UNITED STATES DISTRICT COURT
                                                                            9
            MATHENY SEARS LINKERT & JAIME LLP




                                                                                                                  EASTERN DISTRICT OF CALIFORNIA
                                                                           10
                                            SACRAMENTO, CALIFORNIA 95864




                                                                           11
                                              3638 AMERICAN RIVER DRIVE




                                                                           12   FIRE INSURANCE EXCHANGE A/S/O/                      Case No. 2:19-CV-02074-MCE-DMC
LAW OFFICES OF




                                                                                ISIDRO VALENCIA,
                                                                           13                                                       STIPULATION FOR DISMISSAL WITH
                                                                                                     Plaintiff,                     PREJUDICE OF PLAINTIFF, FIRE
                                                                           14                                                       INSURANCE EXCHANGE, AND
                                                                                     v.                                             DEFENDANT, BROAN-NUTONE, LLC,
                                                                           15                                                       AND ORDER OF DISMISSAL
                                                                                BROAN-NUTONE, LLC; and DOES 1
                                                                           16   through 10, inclusive,                              [FRCP 41(a)]

                                                                           17                        Defendants.                    Judge: Hon. Morrison C. England
                                                                                                                                    Magistrate Judge: Hon. Dennis M. Cota
                                                                           18
                                                                           19

                                                                           20                                                RECITALS
                                                                           21
                                                                                          WHEREAS it is alleged in this suit a fire occurred on July 14, 2018 at a personal residence
                                                                           22
                                                                                located at 21065 State Highway 36W, Red Bluff, CA which was owned, rented, leased, lawfully
                                                                           23
                                                                                occupied and/or lawfully possessed by Isidro Valencia at the time of the fire.
                                                                           24
                                                                           25
                                                                                          WHEREAS it is alleged in this suit that the personal residence located at 21065 State
                                                                           26
                                                                                Highway 36W, Red Bluff, CA and Isidro Valencia were insured by Plaintiff, FIRE INSURANCE
                                                                           27
                                                                                EXCHANGE.
                                                                           28
                                                                                                                                    1
                                                                                                              STIPULATION FOR DISMISSAL WITH PREJUDICE
                                                                            1            WHEREAS it is alleged in this suit that FIRE INSURANCE EXCHANGE paid a
                                                                            2   significant sum of money to Isidro Valencia pursuant to the terms of a policy of insurance which
                                                                            3
                                                                                was issued by FIRE INSURANCE EXCHANGE and covered the personal residence located at
                                                                            4
                                                                                21065 State Highway 36W, Red Bluff, CA (hereinafter “Home”) and provided insurance benefits
                                                                            5
                                                                                to Isidro Valencia for damage to the Home and personal property located in the Home caused by
                                                                            6
                                                                            7   the fire on July 14, 2018.

                                                                            8            WHEREAS Plaintiff, FIRE INSURANCE EXCHANGE A/S/O ISIDRO VALENCIA, and

                                                                            9   Defendant, BROAN-NUTONE, LLC, have agreed to settle this matter on the following terms:
            MATHENY SEARS LINKERT & JAIME LLP




                                                                           10
                                                                                Plaintiff will dismiss its suit with prejudice in exchange for Defendant’s agreement to waive costs.
                                            SACRAMENTO, CALIFORNIA 95864




                                                                           11
                                              3638 AMERICAN RIVER DRIVE




                                                                                                                          STIPULATION
                                                                           12
LAW OFFICES OF




                                                                                         Plaintiff and Defendant by and through their counsel of record stipulate to the terms and
                                                                           13
                                                                                conditions on this Stipulation and jointly request that this Court enter its Order at the end of this
                                                                           14
                                                                           15   document.

                                                                           16            Plaintiff, FIRE INSURANCE EXCHANGE, and Defendant, BROAN-NUTONE, LLC,
                                                                           17   have agreed to settle this matter on the following terms:
                                                                           18
                                                                                         Plaintiff will dismiss its suit with prejudice in exchange for Defendant’s agreement to waive
                                                                           19
                                                                                costs with each party to bear their own litigation fees and costs and consultant’s/expert’s fees and
                                                                           20
                                                                                costs.
                                                                           21
                                                                           22            The dismissal shall be without prejudice only as to uninsured claims which Isidro Valencia

                                                                           23   may have; namely, any damage to the Home and damage to personal property located in, at or in

                                                                           24   the vicinity of the Home arising out of and caused by the fire on July 14, 2018 that were not covered
                                                                           25   by the policy of insurance issued to Isidro Valencia by Fire Insurance Exchange.
                                                                           26
                                                                                         Any statute of limitation which does apply or may apply to any uninsured claim of Isidro
                                                                           27
                                                                                Valencia shall begin to run on the date of the fire, July 14, 2018.
                                                                           28
                                                                                                                                    2
                                                                                                             STIPULATION FOR DISMISSAL WITH PREJUDICE
                                                                            1          Any statute of limitation which does apply or may apply to any uninsured claim of Isidro
                                                                            2   Valencia shall begin to run on the date of the fire, July 14, 2018.
                                                                            3
                                                                                       IT IS SO STIPULATED.
                                                                            4
                                                                            5   Dated: October _24_, 2019                     LAW OFFICES OF KENNETH W. TURNER

                                                                            6
                                                                            7
                                                                                                                              By: ___/s/ Kenneth W. Turner________________
                                                                            8                                                        KENNETH W. TURNER, ESQ.
                                                                                                                                     Attorney for Plaintiff, FIRE INSURANCE
                                                                            9                                                        EXCHANGE A/S/O/ ISIDRO VALENCIA
            MATHENY SEARS LINKERT & JAIME LLP




                                                                           10
                                            SACRAMENTO, CALIFORNIA 95864




                                                                           11   Dated: October _24_, 2019                     MATHENY SEARS LINKERT & JAIME, LLP
                                              3638 AMERICAN RIVER DRIVE




                                                                           12
LAW OFFICES OF




                                                                           13
                                                                           14                                                 By: __/s/ Jack A. Klauschie, Jr. _______________
                                                                                                                                     JACK A. KLAUSCHIE JR., ESQ.
                                                                           15                                                        Attorneys for Defendant, BROAN-
                                                                                                                                     NUTONE, LLC, a Delaware limited liability
                                                                           16                                                        company
                                                                           17
                                                                           18
                                                                           19

                                                                           20
                                                                           21
                                                                           22
                                                                           23
                                                                           24
                                                                           25
                                                                           26
                                                                           27
                                                                           28
                                                                                                                                   3
                                                                                                            STIPULATION FOR DISMISSAL WITH PREJUDICE
                                                                            1                            ORDER OF DISMISSAL WITH PREJUDICE
                                                                            2          Upon good cause being shown as set forth in the Stipulation of counsel for Plaintiff and
                                                                            3   Defendant, the Court hereby adopts the Stipulation and IT IS HEREBY ORDERED that this suit
                                                                            4   be DISMISSED with prejudice, with each party to bear their own fees and costs. The Clerk of
                                                                            5   the Court is directed to close the case.
                                                                            6          IT IS SO ORDERED.
                                                                            7   Dated: November 4, 2019
                                                                            8
                                                                            9
            MATHENY SEARS LINKERT & JAIME LLP




                                                                           10
                                            SACRAMENTO, CALIFORNIA 95864




                                                                           11
                                              3638 AMERICAN RIVER DRIVE




                                                                           12
LAW OFFICES OF




                                                                           13
                                                                           14
                                                                           15
                                                                           16

                                                                           17
                                                                           18
                                                                           19

                                                                           20
                                                                           21
                                                                           22
                                                                           23
                                                                           24
                                                                           25
                                                                           26
                                                                           27
                                                                           28
                                                                                                                                 4
                                                                                                            STIPULATION FOR DISMISSAL WITH PREJUDICE
